Citation Nr: 0929156	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-14 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to 
November 1970.
This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied service connection for 
erectile dysfunction.

In his Appeal to the Board of Veterans' Appeals, the Veteran 
requested a Travel Board hearing at his local RO.  However, 
subsequent correspondence from the Veteran indicates he no 
longer wished to testify.  See June 2009 Hearing Election.  
Therefore, the Board finds that the Veteran has withdrawn his 
request for a hearing and will proceed with a discussion on 
the merits of the case.


FINDING OF FACT

The Veteran's erectile dysfunction is not etiologically 
related to active service, and has not been shown to be 
etiologically related to a service-connected disability.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by 
active service, and is not proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in June 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
that regard, the June 2006 letter fully complied with all 
VCAA notice requirements for service connection claims.

The Veteran was afforded a VA examination with respect to the 
claimed conditions.  
Once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board 
has reviewed the June 2006 VA examination and finds it to be 
adequate for rating purposes.  The examiner reviewed the 
claims file, recorded the Veteran's history and current 
complaints, conducted a physical examination and laboratory 
testing, and provided an opinion as to the etiology of the 
claimed disability with supporting rationale.

The Veteran's service treatment records, VA treatment 
records, and VA authorized examination report have been 
associated with the claims file.  VA has provided the Veteran 
with opportunity to submit evidence and arguments in support 
of his claim, and to respond to VA notices.  The Veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The Board 
notes that VA amended its regulation pertaining to secondary 
service connection, effective from October 10, 2006.  See 71 
Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the nonservice-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).  

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The Veteran seeks service connection for erectile 
dysfunction, to include as secondary to his service-connected 
diabetes mellitus.

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of erectile dysfunction.  
An April 1968 pre-induction examination and November 1970 
separation examination listed no relevant abnormalities.

The Veteran was diagnosed with diabetes mellitus in September 
2000.

In September 2005, the Veteran's Viagra treatment was 
discontinued.  During an April 2006 visit, it was noted that 
the Veteran did not tolerate Levitra, and he started 
medicated urethral system for erection (MUSE) therapy.

The Veteran was afforded a VA examination in June 2006.  The 
claims file was reviewed by the examiner.  Review of the 
Veteran's chart indicated that erectile dysfunction was noted 
in September 1999, and the Veteran was prescribed Viagra at 
that time.  He was subsequently diagnosed with diabetes in 
September 2000.  The Veteran was receiving oral therapy for 
his diabetes.  His hemoglobin A1c was 6.6 percent in April 
2006, which indicated good control.  The Veteran was obese, 
and reported longstanding hypertension of 10 years or more, 
but was vague as to the exact date of onset for hypertension.  
He also reported smoking 1 pack per day for the past 4 years.  
His weight was recorded as 268 pounds in April of 2006, and 
the Veteran reported gaining 20 or 30 pounds over the past 2 
years.  The Veteran also recounted the treatment history of 
his erectile dysfunction, and the examiner noted the 
Veteran's list of current medications.

The Veteran denied any genitourinary surgery, trauma, or 
scrotal mass pain or swelling.  On physical examination, the 
Veteran's testes were descended bilaterally, with normal size 
and no mass or tenderness.  The physical examination was 
otherwise unremarkable.  The examiner noted that thyroid 
stimulating hormone and prostate specific antigen were both 
normal in April 2006.  The Veteran underwent additional 
laboratory testing to determine his free testosterone level, 
and the results of the testing are included in the 
examination report.

The examiner concluded that the Veteran's erectile 
dysfunction was not related to his diabetes.  Erectile 
dysfunction was noted in 1999, predating the diagnosis of 
diabetes in 2000.  The Veteran also had significant risk 
factors for erectile dysfunction, including his smoking 
history and hypertension.  Lab testing indicated that 
hypogonadism was the most likely etiology of the Veteran's 
erectile dysfunction.

The Veteran and his representative contend that VA erred in 
its analysis of this matter.  Specifically, they contend that 
VA improperly relied on the fact that the Veteran's erectile 
dysfunction diagnosis predates his diabetes diagnosis by one 
year in concluding that erectile dysfunction was not 
secondary to diabetes.  See July 2009 Informal Brief of 
Appellant, July 2009 Statement of Accredited Representative 
in Appealed Case, May 2007 Appeal to Board of Veterans' 
Appeals.  The Board notes, however, that in reaching his 
conclusion, the VA examiner relied not only on the date of 
each diagnosis, but on the Veteran's entire history, 
including his other risk factors for erectile dysfunction, as 
well as objective laboratory testing of the Veteran's free 
testosterone levels.  As discussed above, the VA examination 
in this case is adequate for rating purposes and consistent 
with VA's duty to assist.

Based on the evidence of record, the Board finds that service 
connection for erectile dysfunction is not warranted.  With 
respect to direct service connection, there is no indication 
that the Veteran had erectile dysfunction during service or 
in close proximity to service.  The earliest medical evidence 
documenting erectile dysfunction is several decades after 
service.  There is no competent evidence to support a link 
between current erectile dysfunction and service.  Therefore, 
service connection on a direct basis is not appropriate.

With respect to secondary service connection, the VA 
examiner's June 2006 opinion stated that erectile dysfunction 
is not related to the Veteran's service-connected diabetes 
mellitus.  The examiner provided a rationale for his opinion 
based on review of the claims file, history provided by the 
Veteran, and the objective findings of the laboratory 
testing.  The Board acknowledges the Veteran's assertion of a 
causal link between his erectile dysfunction and his service-
connected diabetes.  In this regard, a layperson is generally 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims has emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  In this case, while 
the Veteran may be competent to report any symptoms of 
erectile dysfunction he previously or currently has, he is 
not competent to render an opinion as to the medical etiology 
of his disorder, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  There simply is no competent 
evidence in the record to refute the VA examiner's opinion or 
to otherwise support a link between erectile dysfunction and 
diabetes mellitus.  Therefore, service connection on a 
secondary basis is not warranted.




ORDER

Service connection for erectile dysfunction is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


